                     Case 3:20-cv-03678-MCR-EMT Document 15 Filed 12/23/20 Page 1 of 3
17,                    Case 3:20-cv-03678-MCR-EMT                         Document 12                 Filed 12/10/20      Page 1 of 2
       '1/r/t
      AO 440 (Rev. 06/12) Summons in a Civil Action


                                           United States District Court
                                                                              for the
                                                              Northern District of Florida

                                                                                 )
              UNITED STATES OF AMERICA, ex rel.                                  )
                      ROBERT V. SMITH                                            )
                                                                                 )
                                  Plaintiffs)                                    )
                                                                                 )
                                      v.                                                        Civil Action No. 3:20CV3678/MCR/EMT
                                                                                 )
                                                                                 )
                                                                                 )
            JAY A. ODOM and OKALOOSA COUNTY,                                     )
            BOARD OF COUNTY COMMISSIONERS                                        )
                                 Defendants)                                     )

                                                            SUMMONS IN A CIVIL ACTION

      To: (Defendant's name and address) Jay A. Odom
                                                4652 Gulfstarr Drive
                                                Destin, Florida 32541




               A lawsuit has been filed against you.

               Within 60 days after service of this summons on you (not counting the day you received it) — or 60 days if you
      are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
      P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
      the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
      whose name and address are: MICHAEL J. SCHOFIELD/AMELIA H. BEARD
                                                CLARK PARTINGTON
                                                125 EAST INTENDENCIA STREET
                                                PENSACOLA, FLORIDA 32591-3010



         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                                                   JESSICA J. LYUBLANOVITS
                                                                                V                 CLERK OF COURT
                                                       67

  Date:                12/10/2020                 j
                                                      t       pAf '                                     /s/ Monica Broussard, Deputy Clerk
                                                                                                           Signature of Clerk or Deputy Clerk
                                                                                 -V         :
                                                                              t-ttJ     /
                                                                                *
                                                                        ■Vi




                           .o>     SrcAj-fi. ,                    (CT
                                         fNi-n i'-
                Case 3:20-cv-03678-MCR-EMT Document 15 Filed 12/23/20 Page 2 of 3
                   Case 3:20-cv-03678-MCR-EMT Document 12 Filed 12/10/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20CV3678/MCR/EMT

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

            This summons for (name of individual and title, if any)                j      A          qA-o     fl'i
 was received by me on (date) j              | 2_—jjga    -0) Srt     *

           □ I personally served the summons on the individual at (placej
                                                                                       on (date)                            ; or

          □ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual’s last known address; or

         J^fserved the summons on (name of individual)                                         aj                                    , who is
                                                                          t-Q AJ
                                                                                                                              (-
           designated by law to accept service of process on behalf of (name oforganization)

                                  A -                                                  on (date)             | 4- ? o ZcvP’ or

          □ I returned the summons unexecuted because                                                                                     ; or

          O Other (specify):




          My fees are $                           for travel and $                         for services, for a total of $          0.00

          I declare under penalty of peijury that this information is true.


Date:
                                                                          A               y/       Server’s signature



                                                                                                                fjfff



                                                                {f>( <7 <f£. AJc/So J /l,^ t /)^S, X/.
                                                                                                   Server's address

Additional information regarding attempted service, etc:
           Case 3:20-cv-03678-MCR-EMT Document 15 Filed 12/23/20 Page 3 of 3




                                                     RETURN OF SERVICE
I'V

— To be served   -^73^               A          0C>O/K
                                                                                                                   *■
  Address    *4-Lp S A                              Dy?
  City:             7> ^                 ___________State:                         _____________ Zip: . j^L5~«yy
      COUNTY                             COURT: k 3-                               CASE NO    Jc r U -b’ClX/ A? (L/L/^^r
                                                                                                               ::
      PLAINTIFF/PETITIONER: [ cj rmo                          S     iTl'Z         M/l it, slf f *<t       A-l:    y;^ /
                                                            v/ 5,   ►»« /TJ

      DEFENDANT/RESPONDENT: .                      /3 ,     OQo^              /3 t/ J       G/{t? /COSk{                4^ a/
       &s> A rf o <;") /: C’oc/^y                 (lc         c               A
      Type of Writ:        ^/ / ^rw *    j' s                           f <_/r


      ATTORNEY/FIRM            /^//1>h A        rAttn^ji+ r* ’______________________
  Address/?<^ «                      x., $,      Citv:                      M           State: ^           Zip:
      Received this writ on the /JQay of             , 20?e . at__ ^        (acrrrj or (p.m.) and served the
  same at         -P- Oq (a.m.) orfcrmj) on the /‘/day of             . 207a. as follows:
  To:             Ljflr-a.J    3r<rv/^ —2________(recipient) as    /tf /Torti-i           ______________ (title)
  For                         (OPCC/u.                                                                r
  At        5 ?
              /v u ^ wxi/t si /S -t       City.                              State     -7^ Zip J?5<f-r
    _INDIVlDUAL/PERSONAL SERVICE, pursuant to F.S. 48.031
  __ SUBSTITUTE SERVICE, pursuant to F.S. 48.031
 __ CORPORATE SERVICE, pursuant to F.S. 48.081-1, 48.08-3 or 48.091.
      GOVERNMENT AGENCY, pursuant to F.S. 48.121 or 48.111
    ^DESIGNATED RECIPIENT, pursuant to F.S., 48.031-4a
 ^_POSTED SERVICE: By attaching a copy of this process, together with any attachments to a
 conspicuous place on the property described herein after two or more attempts to obtain personal or
 substitute service at least six (6) hours apart.
 Attempts at service           J___ at            (a.m.) or (p.m.) &__/_/_at__:__(a.m. or p.m.)
 __ NON-SERVICE: After diligent search and inquiry, I was unable to locate the within names subject
 in                   County, Florida.
 __ OTHER:
 MILITARY: YES yifo. MARITAL STATUS:            YES ^

 I, the undersigned do here by certify that I am competent to serve process, am over eighteen years old, not interested in this
 action and duly authorized to serve the above described process. I further certify that I received this process at the time and
 dated described above and served a true copy of the same, together with attachments if any, with the date and hour of
 service endorsed thereon by me.
 Under penalty of perjury, I declare that I have read the foregoing affidavit and the facts contained therein are true and
 correct to the best of my knowledge.

                        /
 NAME:                                            __________ ID#448 CERTIFIED PROCESS SERVER
     JirfTtn^le7Tr.^Pl,?PS #448
                                                  FIRST JUDICIAL CIRCUIT OF FLORIDA

                         Jim Ingle, Jr., 619 E Nelson Avenue, Ste A, Defuniak Springs, Florida 32433
                                                          (850)585-5340
